          Case 1:19-cv-03347-TCB Document 2 Filed 07/23/19 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MACHELLE JOSEPH,                         )
                                         )      CIVIL ACTION
      Plaintiff,                         )      File No. ______________________
                                         )
v.                                       )      JURY TRIAL DEMANDED
                                         )
BOARD OF REGENTS OF THE                  )
UNIVERSITY SYSTEM OF                     )
GEORGIA; GEORGIA TECH                    )
ATHLETIC ASSOCIATION;                    )
GEORGE PETERSON, in his                  )
individual capacity; TODD                )
STANSBURY, in his individual             )
capacity; MARVIN LEWIS,                  )
his individual capacity; and             )
SHOSHANNA ENGEL, in her                  )
Individual capacity,                     )

      Defendants.

              PLAINTIFF’S CERTIFICATE OF INTERESTED
          PERSONS AND CORPORATE DISCLOSURE STATEMENT

      (1)    The undersigned counsel of record for a party to this action certifies

that the following is a full and complete list of all parties in this action, including

any parent corporation and any publicly held corporation that owns 10% or more

of the stock of a party:

            Plaintiff MaChelle Joseph;

            Defendant Board of Regents of the University System of Georgia;
          Case 1:19-cv-03347-TCB Document 2 Filed 07/23/19 Page 2 of 4




            Defendant Georgia Tech Athletic Association;

            Defendant George P. Peterson;

            Defendant M. Todd Stansbury;

            Defendant Marvin Lewis; and

            Defendant Shoshanna Engel.


      (2)    The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

            Plaintiff MaChelle Joseph;

            Katz, Marshall & Banks, LLP;

            Buckley Beal, LLP;

            Defendant Board of Regents of the University System of Georgia;

            Defendant Georgia Tech Athletic Association;

            Defendant George P. Peterson;

            Defendant M. Todd Stansbury;

            Defendant Marvin Lewis; and
                                           2
          Case 1:19-cv-03347-TCB Document 2 Filed 07/23/19 Page 3 of 4




            Defendant Shoshanna Engel.


      (3)    The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:



      For the Plaintiff:
      Lisa J. Banks
      Colleen E. Coveney
      KATZ, MARSHALL & BANKS, LLP

      AND

      Edward D. Buckley
      T. Brian Green
      BUCKLEY BEAL, LLP

      Respectfully submitted this 23rd day of July, 2019.

                                        /s/Edward D. Buckley
                                        Lisa J. Banks*
                                        banks@kmblegal.com
                                        Colleen E. Coveney
                                        Georgia Bar No. 686460
                                        coveney@kmblegal.com
                                        Katz, Marshall & Banks, LLP
                                        1718 Connecticut Avenue, NW, Sixth Floor
                                        Washington, D.C. 20009
                                        Phone: (202) 299-1140
                                        Fax: (202) 299-1148

                                        *(pro hac vice motion forthcoming)

                                           3
         Case 1:19-cv-03347-TCB Document 2 Filed 07/23/19 Page 4 of 4




                                    Edward D. Buckley
                                    Georgia Bar No. 092750
                                    edbuckley@buckleybeal.com
                                    T. Brian Green
                                    Georgia Bar No. 801098
                                    bgreen@buckleybeal.com
                                    Buckley Beal, LLP
                                    600 Peachtree Street NE, Suite 3900
                                    Atlanta, GA 30308
                                    Telephone: (404) 781-1100
                                    Facsimile: (404) 781-1101

Counsel for Plaintiff




                                      4
